Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive. The Remarks contend the teachings of Chang do not anticipate the claim limitation “a power response to a frequency disturbance”. The Remarks contend Chang maintains a stable power supply, however does not responsive to a frequency disturbance. In response, during a power abnormality taught in Chang the grid may be “powered down” as such the supplied power frequency (60 Hz for example) by the grid is disturbed (drops to zero). Therefore, Chang anticipates the claim. 
In the rejection made in view of Ohashi. Applicant contends the teachings of Ohashi do not cure the deficiencies (Remarks at 12) of Chang however Chang is not the primary reference. Ohashi is not cited to cure any deficiencies of Chang. The response does not address responsive nature of frequency fluctuations seen in Ohashi nor does the response address the current response of Ohashi. Therefore, the rejection has been made FINAL. 
The drawing objections have been withdrawn in view the submitted corrections. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 20180083453).
	With respect to claim 1, 11 and 13-16 Chang teaches a device for feeding electrical energy into a three-phase electrical supply network (300) having  a line voltage, a line frequency a nominal line voltage and a nominal line frequency, comprising: 
an inverter (160 having  a nominal power and including;
an output (side connecting to grid) configured to output a predetermined maximum current and configured to be coupled to the three-phase electrical supply network; and 
an input (side connecting to bus) an electrical direct voltage source (150) that is an electrical storage device that stores an energy content (content of energy chemically stored) and being associated with a maximum electrical power for charging and a maximum electrical power for discharging, the electrical direct voltage source being coupled to the input of the inverter input and configured to exchange (see connection and arrows in Fig. 5) in electrical energy with the inverter; and 
a controller (180) configured to control the inverter such that the inverter has at least one property from a list of properties including 
a power response (continue to power load 900, paragraph 0054) is to a frequency disturbance (abnormality of failure of the grid paragraph 0048) in the electrical supply network; 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 11, 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 20180013291) in view of Chang (US 20180083453).
With respect to claims 1 and 13-16 Ohashi teaches a device for feeding electrical energy into a three-phase electrical supply network (8) having  a line voltage, a line frequency a nominal line voltage and a nominal line frequency, comprising: 
an inverter (4) having  a nominal power and including;
an output (side connecting to grid) configured to output a predetermined maximum current and configured to be coupled to the three-phase electrical supply network; and 
an input (side connecting to bus) an electrical direct voltage source (5) that is an electrical storage device that stores an energy content (content of energy chemically stored) and being associated with a maximum electrical power for charging and a maximum electrical power for discharging, the electrical direct voltage source being coupled to the input of the inverter input and configured to exchange in electrical energy with the inverter; and 
a controller (7) configured to control the inverter such that the inverter has at least one property from a list of properties including 
a power response (paragraph 0036) is to a frequency disturbance in the electrical supply network; 
a first, current response to a voltage disturbance (paragraph 0036) in the electrical supply network. Ohashi is silent to the phase of the grid. Chang teaches the known configuration of a three phase grid. It would have been obvious to one having ordinary skill in art at the time of the invention to try interconnection with a three phase grid for the benefit of insuring the stability of the utility grid distribution network.
	With respect to claim 2 Ohashi teaches the inverter however does not compare a physical load limit greater than 1.5 times the nominal current. It is well known to have a physical load limit greater than 1.5 times the nominal current for the benefit of allowing high current for  stabilizations during short periods. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ohashi to include the load limit for the benefit of fast response to a fluctuation with sufficient current. 
With respect to claim 3 Ohashi teaches the inverter, the direct voltage source or the controller are configured such that the device is voltage-impressing (see reducing voltage fluctuations paragraph 0036).
	With respect to claim 8 Ohashi teaches the inverter however does not teach the use of PWM. PWM is a well-known pulse modulation for controlling an inverter. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ohashi to include the use of PWM for the predictable result increase efficiency and low cost.
With respect to claim 11 Ohashi teaches the power installation however does not teach the installation is a wind power. Chang teaches the known alternative of wind power. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ohashi to try the use of wind for the predictable result of stabilizing the grid with renewable a source.
	With respect to claim 18 Ohashi teaches the controller is use the direct voltage source for the at least one property of the list of properties (see rejection to claim 1). However, Ohashi does not recite reserving content. It is well known to preserve or reserve battery capacity. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ohashi to include the reserving of battery capacity if in fact such a process is not performed in the operation of the battery in Ohashi for the predictable result of insuring the stability of the load. 
	With respect to claim 19 Ohashi teaches the inverter is operated independently (see operation of inverter to discharge excess power paragraph 0034) of a measurement of the line voltage.
Claim 5-7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 20180013291) in view of Chang (US 20180083453) in view of Stevens et al. (US 20150278968).
With respect to claim 5 Ohashi teaches the use of a battery however does not teach the battery has a partition. Steven teaches Battery partitions are known. It would have been obvious to one having ordinary skill in art at the time of the invention to try a battery partition for the predictable result of increase battery life and/or maintaining performance.
With respect to claim 6 Ohashi teaches the use of a battery however does not teach the battery has a partition. Steven teaches Battery partitions are known (paragraph 0039). Ohashi and Steven do not teach the 10% partition. 10% is well known level to partition a battery of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to try a 10% battery partition for the benefit of maintain different uses.
With respect to claim 7 Ohashi teaches the use of a battery however does not teach the battery has a partition. Steven teaches Battery partitions are known (paragraph 0039). Ohashi and Steven do not teach the 50% partition. 50% is well known level to partition a battery of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to try a 10% battery partition for the benefit of maintain different uses.
With respect to claim 10 Ohashi teaches the use of a power response and current response however does not teach the battery partition. Steven teaches Battery partitions are known (paragraph 0039). Ohashi and Steven do not teach the values 20% and 50% partition. 20% and 50% are well known level to partition a battery of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to try a predictable battery partition for the benefit of maintain different uses.
With respect to claim 12 Ohashi teaches the use of a power system however does not teach the use of vehicle charging. Steven teaches the known alternative of vehicle charging (paragraph 0123-126). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ohashi to try a vehicle charging system for the benefit of grid stabilization with excess battery storage. 

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 20180013291) in view of Chang (US 20180083453) in view of Agriman (US 20190393801). Ohashi teaches the use of a controller however does not teach the detailed function associated with the controller. Agriman teaches the use of a set point with an adjustable period (paragraph 0051-58). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ohashi to include adjustment of a period for the benefit of reduced error in the supplied power. 
Claims 4, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 20180013291) in view of Chang (US 20180083453) in view of Agrawal (US 20190027960).
With respect to claims 4 and 17 Ohashi teaches the use of power form the DC power source however does not the number of second. Agrawal teaches the known use of a .5 or 10 second (see paragraph 0057-62) for power from the DC source. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ohashi to include the use of power from the DC source for short periods to allow for powering up of longer operations DC sources such as generators.
With respect to claim 20 Ohashi teaches the use of power form the DC power source however does not the number of second. Agrawal teaches the known use of a 1000ms second (see paragraph 0023) for power from the DC source. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ohashi to include the use of power from the DC source for short periods to allow for powering up of longer operations DC sources such as generators.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836